Case 1:18-cv-05088-JBS-KMW Document 24 Filed 01/04/19 Page 1 of 2 PageID: 544



                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY
-------------------------------------------------------------------------X

KEVIN SMITH,
                            Plaintiff,

                  -- against --                                              MOTION
                                                                             Docket # 1:18-cv-05088-JBS-KMW



BURLINGTON COUNTY et al,

                                                        Defendants.

-------------------------------------------------------------------------X


         COMES NOW the Petitioner, Kevin Smith, by and through his attorney of record, Justin

Bonus, and, here by files his request for an extension of time to serve United States Marshal Shawn

Gorlin pursuant to FRCP 4(m). Good cause for this extension has been met through this office’s

several attempts to serve Agent Gorlin at the United States Marshals Offices in Newark and Trenton

         WHEREFORE, the Mr. Smith prays for a Court to extend his time to serve Agent Gorlin as

required under FRCP 4.

Dated: FOREST HILLS, NY
September 24, 2018

                                                                  Respectfully Submitted,

                                                                  JUSTIN C. BONUS, ESQ.,
                                                                  ATTORNEY AT LAW


                                                                 /s/ Justin Bonus______________
                                                                  JUSTIN BONUS, ESQ.
                                                                  Attorney for Kevin Smith
                                                                  118-35 Queens Blvd, Suite 400
                                                                  Forest Hills, NY 11375
                                                                  (347) 920-0160

                                                            1
Case 1:18-cv-05088-JBS-KMW Document 24 Filed 01/04/19 Page 2 of 2 PageID: 545



                                                       Justin.bonus@gmail.com

VIA ECF
Michelle L. Corea
Capehart and Scatchard, P.A.
Laurel Corporate Center
8000 Midlantic Dr.
Suite 300
Mt. laurel, NJ 08054


John L. Slimm
Marshall, Dennehey, Warner, Coleman & Goggin, PC
15000 Midlantic Dr., Suite 200
P.O. Box 5429
Mount Laurel, NJ 08054


Michael Sarno
Office of the Attorney General




                                                   2
